Citation Nr: 0816018	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to accrued benefits for the purpose of 
reimbursement of burial expenses based on a pending claim for 
special monthly compensation based on the need for regular 
aid and attendance or housebound status of the veteran.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1942 to 
June 1946.  She died in February 2005.  The appellant is her 
surviving son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for degenerative disc and joint disease of the 
lumbar spine with spinal stenosis, evaluated as 60 percent 
disabling, and for an anxiety disorder, evaluated as 30 
percent disabling.

2.  The evidence of record at the time of the veteran's death 
does not establish that her service-connected disabilities 
rendered her unable to care for herself or protect herself 
from the hazards of her environment or that they rendered her 
housebound.


CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim 
for special monthly compensation based on the need for 
regular aid and attendance or housebound status for the 
purpose of reimbursement of burial expenses are not met.  38 
U.S.C.A. §§ 1114, 5121 (West 2002); 38 C.F.R. §§ 3.160, 
3.350, 3.351, 3.352, 3.1000 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), are not applicable to 
the appellant's claim.  In this regard, the Board notes that 
determinations concerning accrued benefits are based on the 
evidence on file at the time of the veteran's death.

Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
shall be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000 (2007).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had she lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

Special monthly compensation is payable if service-connected 
disability has rendered the veteran in need of aid and 
attendance on a regular basis.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need. 

Special monthly compensation based upon housebound status is 
authorized if the veteran has a single permanent service-
connected disability rated 100 percent disabling, and has 
either: (1) additional service-connected disability or 
disabilities independently ratable at 60 percent or more; or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d).

At the time of the veteran's death in February 2005, service 
connection was in effect for degenerative disc and joint of 
the lumbar spine with spinal stenosis, evaluated as 60 
percent disabling, and an anxiety disorder, evaluated as 30 
percent disabling.  While the veteran had a claim for special 
monthly compensation based on a need for regular aid and 
attendance or housebound status pending at the time of her 
death, the Board has determined, for the reasons stated 
below, that the appellant is not entitled to accrued benefits 
based on the pending claim.

Initially, the Board finds that the veteran was not entitled 
to special monthly compensation based upon housebound status.  
In this regard, the Board observes that she did not have a 
single service-connected disability rated as 100 percent 
disabling.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).


The competent medical evidence of record at time of the 
veteran's death, specifically an October 2004 aid and 
attendance VA examination, demonstrates that the veteran was 
in need of regular aid and attendance due to multiple health 
problems, including non-service-connected coronary artery 
disease with myocardial infarction, congestive heart failure 
and renal insufficiency, chronic obstructive pulmonary 
disease, arthritis of the cervical spine and left ankle and 
mild dementia, as well as service-connected arthritis of the 
lumbar spine.  There is no medical evidence of record, 
however, establishing that the veteran was housebound or in 
need of the regular aid and attendance of another solely due 
to her service-connected disabilities.  See 38 U.S.C.A. 
§ 1114(l).  In this regard, the VA examiner opined that the 
veteran's service-connected arthritis of the lumbar spine 
played a minor role in the veteran's need for regular aid and 
attendance.  

The Board acknowledges the VA examiner found that, had the 
veteran not suffered from the non-service-connected 
disabilities, her service-connected lumbar spine disability 
would have presented the veteran difficulties with the 
activities of daily living.  However, there is no indication 
in the examiner's opinion, or any other competent evidence of 
record, that the veteran's service-connected disabilities 
precluded the veteran from performing such activities of 
daily living.  

The Board also acknowledges the appellant's contention that 
the veteran's service-connected disabilities were the sole 
need for the veteran's nursing home care and aid and 
attendance.  However, for the reasons discussed above, the 
Board must conclude that the preponderance of the evidence is 
against the appellant's claim.  As such, the claim is denied.




	(CONTINUED ON NEXT PAGE)

ORDER

Accrued benefits for the purposes of reimbursement of burial 
expenses based on a pending claim for special monthly 
compensation based on the need for regular aid and attendance 
or housebound status of the veteran is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


